Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 26 July 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas



Gentlemen,
Treasury DepartmentJuly 26th. 1792.

You will herewith receive triplicates of my letters of the 7th. of May and 20th. ultimo, also a duplicate of mine of the 16th. instant.
In the latter, I informed you, that I had directed the Treasurer to draw bills upon you, for 500.000 Guilders, and I have now to add, for your information, that, as soon as these bills are sold, I shall cause further drafts to be made, to the extent of 500.000 Guilders, in addition to the sum above mentioned.
I am &c.
Alexander Hamilton.
Messrs. Willink, Van Staphorst
and Hubbard,
Amsterdam.
